DENSON, J.
— “It is the general rule that no one but a regularly qualified guardian of an infant has authority to receive paymen t, and enter satisfaction of a judg ment recovered in favoi of such infant, and that a nexc ■friend has no such authority.” And although there are authorities which seem to take the contrary, view, this court has decided that a next friend has no such au*560thority.—Isaac v. Boyd, 5 Port. 388; Smith v. Redus, 9 Ala. 99, 44 Am. Dec. 429; 17 Am. & Eng. Enc. of Law (2d Ed.) p. 859, and cases in note 10. See, also, with respect of the office of a prochem ami, the following cases: Thomason v. Gray, 84 Ala. 559, 4 South. 394; Cook v. Adams, 27 Ala. 294.; Cooper v. Maclin’s Heirs, 25 Ala. 299; Riddle v. Hanna, 25 Ala. 484; Klaus v. State, 54 Miss. 644; Mitchell v. Connolly, 1 Bailey (S. C.) 203. If the nest friend has not the authority to receive payment or enter satisfaction, it follows logically tli at an attorney who derives the only authority he has from the nest friend is not clothed with such authority.
There is no error in the record, and the judgment of the court must be affirmed.
Weakley, O. J., and Haralson and Dowdell, JJ.. concur.